Name: Commission Regulation (EEC) No 1287/83 of 24 May 1983 on the classification of goods falling within subheadings 17.04 B and 97.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 5 . 83 Official Journal of the European Communities No L 137/ 11 COMMISSION REGULATION (EEC) No 1287/83 of 24 May 1983 on the classification of goods falling within subheadings 17.04 B and 97.02 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas in order to ensure uniform application of the nomenclature of the Common Customs Tariff, pro ­ vision must be made for the tariff classification of plastic dolls with movable limbs, 140 mm tall , with transparent plastic chests filled with about 10 grams of small sweets (chewing-gum), which can be removed through an aperture under the belt-buckle of the doll ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), includes chewing-gum falling within subheading 17.04 B and dolls (dressed or undressed) falling within subheading 97.02 A ; whereas, for the classification of these articles, the abovementioned subheadings merit consi ­ deration ; Whereas these articles are not to be considered as mixtures , composite goods consisting of different materials or made up of different components, or goods put up in sets , within the meaning of Rule 3 (b) for the interpretation of the nomenclature of the Common Customs Tariff ; Whereas the plastic dolls are to be considered as pack ­ ings which, not being of a type normally used for the goods contained therein and having an independent and durable use other than as packings , must be char ­ geable at the rates of customs duty appropriate to them, in accordance with the first indent of Section II D 1 (c) of the Preliminary Provisions of the Common Customs Tariff ; whereas they must therefore be classi ­ fied under subheading 97.02 A ; whereas the sweets, on the other hand, must be classified under subheading 17.04 B ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , HAS ADOPTED THIS REGULATION : Article 1 Plastic dolls with movable limbs, 140 mm tall , with transparent plastic chests filled with about 10 grams of small sweets (chewing-gum), which can be removed through an aperture under the belt-buckle of the doll , shall be classified in the Common Customs Tariff as follows :  the dolls under subheading : 97.02 Dolls : A. Dolls (dressed or undressed) ;  the small sweets under subheading : 17.04 Sugar confectionery not containing cocoa : B. Chewing-gum . Article 2 This Regulation shall enter into force on the 2 1st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . I1) OJ No L 172, 22 . 7 . 1968 , p . 1 . 3 OJ No L 72, 18 . 3 . 1983 , p . 3 .